 

Exhibit 10.1

Amendment No. 1 to Amended and Restated
Senior Management and Restricted Stock Agreement

This Amendment No. 1 (“Amendment”) to the Amended and Restated Senior Management
and Restricted Stock Agreement by and among SailPoint Technologies Holdings,
Inc., a Delaware corporation (“Parent”), SailPoint Technologies, Inc., a
Delaware corporation (the “Company”), and Mark McClain, an individual (the
“Executive”), dated as of November 5, 2017 (the “Agreement”) is entered into by
and between the Company and the Executive effective as of April 2, 2019.

Recitals.

WHEREAS, the parties have entered into the Agreement;

WHEREAS, the Parent has adopted that certain Severance Pay Plan (the “Severance
Pay Plan” and the Executive is eligible to participate in the Severance Pay
Plan;

WHEREAS, the Company and the Executive desire to amend the Agreement in
accordance with Section 13(k) of the Agreement to remove the terms of the
Agreement that conflict with or are duplicative of the Severance Pay Plan.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Amendment agree as follows:

Agreement.

 

1.

Amendment.  

 

a.

Sections 5(f)(ii), 5(f)(iii) and 5(f)(iv) of the Agreement are hereby deleted in
their entirety.

 

b.

The definitions of “Cause,” “Good Reason,” and “Good Reason Process” in the
Agreement are hereby deleted in their entirety.  

 

2.

Miscellaneous.

 

a.

Counterparts. This Amendment may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Signed counterparts of this Amendment may be delivered
by facsimile and by scanned pdf image.

 

b.

Descriptive Headings; Interpretation. The descriptive headings of this Amendment
are inserted for convenience only and do not constitute a part of this
Amendment.

1

 

--------------------------------------------------------------------------------

 

 

c.

Choice of Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Texas, without giving effect to any
choice of law or conflict of law provision or rule  (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.

 

d.

Severability of Provisions.  Whenever possible, each provision of  this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Amendment.

 

 

e.

Effect of the Amendment. Except as amended by this Amendment, all other terms of
the Agreement shall continue in full force and effect and remain unchanged and
are hereby confirmed in all respects by each party.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

COMPANY:

 

SAILPOINT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

/s/ James C. McMartin

Name:

 

James C. McMartin

Title:

 

Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

/s/ Mark D. McClain

Mark D. McClain

 

Amendment No. 1 to Amended and Restated
Senior Management and Restricted Stock Agreement

 